Citation Nr: 0703563	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a left foot 
disorder.  

3.  Entitlement to service connection for a right foot 
disorder.  

4.  Entitlement to service connection for a left ear hearing 
loss disability.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to August 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The AOJ denied service connection for PTSD in an April 
1998 rating decision.  The veteran was notified of the 
decision and did not enter a notice of disagreement within 
one year of the notification.

2.  The evidence added to the record since the April 1998 
rating decision contains findings of PTSD.  

3.  The record reflects that the veteran failed to report for 
scheduled VA examinations in association with the claims for 
service connection for PTSD, a left foot disorder, and a left 
ear hearing loss disability; there is no evidence of "good 
cause," which would excuse her failure to report for the 
examinations.

4.  There is no competent evidence that PTSD is related to 
service.  

5.  A chronic left foot disorder was not manifest in service 
and is not attributable to service.  

6.  A left ear hearing loss disability has not been 
established.  

7.  A right foot disorder is not shown.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§  
3.303, 3.655(b) (2006).  

2.  A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.303, 3.655(b) (2006).

3.  A left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  A right foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In April 2004, February 2005, June 
2005, and September 2005, the veteran was sent VCAA 
notification.  This noted predated the initial unfavorable 
decision.  Although the 4th and 5th elements were not 
addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

The claimant was provided notice which was adequate.  The 
claimant has not shown how any error was prejudicial.  The 
Board notes that in letters received in May 2005 and 
September 2005, the veteran's attorney requested that the 
case be sent to the Board.  The veteran had competent 
representation and opportunity for a hearing.  The record 
shows that the veteran was able to meaningfully participate 
in the adjudication of the claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice in April 2004, February 2005, June 2005, and 
September 2005.  This letter notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the AOJ essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the AOJ of any information or 
evidence the claimant wanted the AOJ to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby). In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  New & Material Evidence

The April 1998 rating decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 5108.  In order to reopen the 
claim, the veteran must present new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302(a) (2006).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Analysis

In regard to whether the claim is reopened, any VCAA 
violation is harmless, as the claim is herein reopened.

Service connection for PTSD was denied by the AOJ in an April 
1998 rating decision.  That decision is final.  Since that 
determination, the veteran has applied to reopen her claim.  
In support of the application, the veteran submitted evidence 
to include a March 1999 VA treatment record showing a 
diagnosis of PTSD.  

Based upon the reasoning behind the prior denial (no 
diagnosis), this evidence is relevant and probative of the 
issue at hand.  Accordingly, the claim is reopened.

II.  Service Connection

In regard to service connection for PTSD, a left foot 
disorder, and a left ear hearing loss disability, the Board 
notes that under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if she is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b) (2006).  When, however, an examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit, which was previously 
disallowed, or a claim for an increased rating, the claim 
shall be denied.  

The veteran was notified of a scheduled VA examination in 
August 2004 in association with her claim for PTSD.  She 
failed to report for the examination.  In correspondence 
received in September 2004, she indicated that she was 
willing to report for examination.  In a September 2004 
letter, the AOJ addressed the consequences of a failure to 
report for a scheduled VA examination.  The AOJ scheduled the 
veteran for VA examinations in October 2004 in association 
with the claims for service connection for PTSD, a left foot 
disorder, and a left ear hearing loss disability.  She failed 
to report.  

There is no evidence showing "good cause" for her failure to 
report for the scheduled VA examinations.  The AOJ has made 
attempts to schedule her for VA examination.  The AOJ advised 
her of the consequences for a failure to report.  
Therefore, the claims on appeal fall under "any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating" 
and are accordingly denied pursuant to 38 C.F.R. § 3.655(b) 
(2006).

Even considering the claims on the merits, service connection 
is not warranted.  In order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  In 
September 2004, the veteran's private physician stated that 
based on the veteran's history of noise exposure during 
service, a left ear hearing loss disability was related to 
service.  The key consideration, however, is that the record 
fails to show a left ear hearing loss "disability" as 
defined by 38 C.F.R. § 3.385.  

In an October 2004 private record, delusional disorder and 
generalized anxiety disorder were diagnosed and the examiner 
stated that the general difficulty the veteran was 
experiencing had been exacerbated by "unfavorable 
conditions" during service.  The Board notes that neither 
examiner reviewed the claims file, and a mere transcription 
of lay history is not transformed into competent medical 
evidence because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
While personnel records note mental anguish, such was 
attributable to financial hardship, loss of a daughter, 
having been assigned to three bases within a one-year period, 
and having not performed duties for which trained, not PTSD.  
The July 1981 separation examination report shows psychiatric 
examination was normal and her psychiatric status was 
assigned a profile of "1."  A March 1999 VA treatment 
record notes an onset of PTSD in 1998, not during service.  
There is no nexus to service.  

Significantly, the July 1981 separation examination report 
shows the lower extremities were normal and full range of 
motion and good strength of the left foot were noted.  Again, 
without a medical nexus of any current left foot disability 
to service, the claim  may not be granted.

In regard to service connection for a right foot disorder, 
the Board notes that the July 1981 separation examination 
report shows that the lower extremities were normal.  In 
addition, post service records are negative for a right foot 
disorder.  Absent a current disability, service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Moreover, a nexus opinion is not warranted when 
the service medical records reveal no pertinent 
symptomatology.  

The veteran is competent to report her symptoms; however, she 
is not a medical professional and her statements do not 
constitute competent medical evidence that she has a current 
disability related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  


ORDER

Service connection for PTSD is denied.  

Service connection for a left foot disorder is denied.  

Service connection for a right foot disorder is denied.

Service connection for a left ear hearing loss disability is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


